 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJet Line Products, Inc. and International Brotherhoodof Electrical Workers, Local Union 379, AFL-CIO. Case 11 -CA-6049April 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn January 27, 1976, Administrative Law JudgeJennie M. Sarrica issued the attached Decision inthis proceeding dismissing the complaint in itsentirety. Thereafter, the General Counsel filedexceptions and a supporting brief, and the ChargingParty Union filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.Jet Line Products, Inc., hereinafter referred to asthe Respondent, is engaged in the manufacture ofelectrical products. On February 1, 1973, the Re-spondent entered into a 2-year collective-bargainingagreement with the International Brotherhood ofElectrical Workers, Local Union 379, AFL-CIO,hereinafter referred to as the Union. Article I, sectionI, of the agreement provided that it would remain ineffect until January 31, 1975, and from year to yearthereafter, "unless notice of desire to change orterminate is given by either party to the other at leastsixty (60) days prior to the expiration date. Suchnotice shall specify the nature of the changesproposed or the fact that a termination is proposed."Under this provision, notice to terminate or changethe February 1, 1973, agreement was due byDecember 2, 1974.The Administrative Law Judge found that EugeneRuff, the Union's business manager, telephonedRobert MacFetrich, the general manager of Respon-dent's Matthews plant, on or about November 25,1974, to advise him that the Union was in the processof formulating bargaining demands and to ascertainif late tendering of a formal list of proposed changeswould present any problems. Ruff also stated that ifhe was not granted the requested grace period hewould timely deliver a list of proposed modificationswhich would specify every contract section hethought employees might want changed. The Admin-I Mastro Plastics Corp. and French-American Reeds Mfg. Co., Inc. v.N.L. R.B., 350 U.S. 270, 287-288 (1956).229 NLRB No. 51istrative Law Judge further found that MacFetrichassured Ruff that this would not be necessary, butdid mention that the contract probably would haveto be extended by the number of days that the Unionsubmitted the proposal late.The Administrative Law Judge found that the nextcommunication between the parties occurred aroundJanuary 10, 1975, when Ruff telephoned MacFetrichand mentioned that he was late in forwarding theproposals, but stated that MacFetrich would seethem shortly. MacFetrich replied, "O.K." In a letterto MacFetrich dated January 14, 1975, Ruff request-ed a meeting for the purpose of negotiating acontract, and attached the proposed contract chang-es. The parties met on February 3, 1975, at whichtime the Respondent refused to bargain because itconsidered the Union's proposals as untimely sub-mitted.On the basis of these facts, the Administrative LawJudge concluded that automatic renewal of thecontract had not been forestalled and that thereforethe Respondent had not violated the Act by itsrefusal to negotiate with the Union. Specifically, sheinterpreted article I, section 1, of the agreement asincorporating two separate requirements with simul-taneous deadlines: (1) "notice of desire to change"the terms of the contract must be given to the otherparty, and (2) "the nature of the changes proposed"must be specified. Although the Administrative LawJudge found that in the November 1974 telephoneconversation the Respondent agreed to "accept theUnion's specific proposals at a date later than thatrequired" by the contract, she nevertheless conclud-ed that the necessary "notice of desire to change" theterms of the contract was not timely given. Citing theabsence of a specific "contention that oral notifica-tion forestalling contract renewal was given andaccepted in the November conversation," the Ad-ministrative Law Judge found that the parties hadnot agreed to waive the written notice requirement ofSection 8(d)(l) for modifying or terminating acollective-bargaining agreement. Since the Unionfailed to give timely written notice of a desire tochange the contract, she found that the contractautomatically renewed itself pursuant to its terms,and recommended dismissal of the complaint. Wedisagree.First, the Administrative Law Judge's reliance onthe requirements of Section 8(d) is misplaced.Section 8(d) was designed to eliminate the "quickiestrike" by providing a particular 60-day periodduring which unions may not strike and employersmay not lockout in support of bargaining demands.'"As there was no strike in this case, Section 8(d) is322 JET LINE PRODUCTS, INC.inapplicable." United States Gypsum Company, 90NLRB 964, 968, fn. 11 (1950).2Second, contrary to the Administrative Law Judge,we find that the requirement of article I, section 1, of"notice of desire to change" the terms of the contractcan be fulfilled by either written or oral notice.Examination of other portions of the contract revealsthat where the parties intended notification to be inwritten form they explicitly so stated. In contrast, theprovision in question here refers only to "notice" anddoes not specify that it be given in writing.Accordingly, we conclude that an oral communica-tion of an intention to modify the terms of thecontract is sufficient to satisfy the notice requirementof article I, section 1.Finally, we are persuaded that Respondent re-ceived such oral notice in the November telephoneconversation with Ruff. In view of the Administra-tive Law Judge's finding that at that time Respon-dent agreed to "accept the Union's specific proposalsat a date later than that required" by the contract, itmust follow that that same conversation, whichoccurred before the December 2 contract deadline,constituted oral "notice of desire to change" theterms of the contract. For, Respondent could hardlyhave agreed to extend the date for submitting specificproposals for new contractual terms without havingbeen given notice that the Union did, in fact, desireto change the contract. Similarly, that Respondent,in its conversation with Ruff, commented on thepossibility of extending the contract by the numberof days that the Union was late in submitting itsproposals clearly indicates that Respondent wasplaced on notice in November of the Union'sintention to modify the agreement. Accordingly,since the Union gave timely oral notice of a desire tochange the terms of the contract and since theRespondent agreed to accept the Union's specificproposals at a date later than the contract deadline,we find that automatic renewal of the agreement wasforestalled, and Respondent's subsequent refusal tonegotiate when the Union submitted its proposedchanges was violative of Section 8(a)(5) and (1).CONCLUSIONS OF LAW1. The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.2 United States Gypsum Company was cited with approval in Proctor &Gamble Independent Union v. Proctor & Gamble Mfg. Company. 312 F.2d181, 189 (C.A. 2, 1962), cert. denied 374 U.S. 830. See Anchorage Laundry &Dr) Cleaning Association, Inc., 216 NLRB 114 (1975); General MaintenanceService Compane, Inc.. 182 NLRB 819, 822, fn. 9 (1970), enfd. 77 LRRM3. The Respondent violated Section 8(a)(5) and(I) of the Act by refusing to bargain with the Unionconcerning various changes to the collective-bargain-ing agreement it had with the Union.4. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit concerning the Union's proposedchanges in the collective-bargaining agreement and,if an understanding is reached, embody such under-standing in a signed agreement.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Jet Line Products, Inc., Matthews, North Carolina,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning theproposed changes in the collective-bargaining agree-ment it has with International Brotherhood ofElectrical Workers, Local Union 379, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All production and maintenance employees en-gaged in the manufacturing, processing andfabrication of the products of the Employer at itsplant at Matthews, North Carolina; excludingforemen, model shop and general office employ-ees, guards and watchmen, and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unitconcerning the Union's proposed changes in its2607, 65 LC ¶ 11816 (C.A. 4, 1971): Chain Service Restaurant, Luncheonetteand Soda Fountain Employees. Local 11, AFL-CIO, et al., 132 NLRB 960,973, fn. 8 (1961), enfd. in pertinent part 302 F.2d 167 (C.A. 2, 1962);International Harvester Company, 77 NLRB 242. 243 (1948).323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining agreement and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its plant in Matthews, North Carolina,copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 11, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning the proposed changes in the collec-tive-bargaining agreement we have with Interna-tional Brotherhood of Electrical Workers, LocalUnion 379, AFL-CIO, as the exclusive represen-tative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below concerning the Union's proposedchanges in its collective-bargaining agreementand, if an understanding is reached, embody suchunderstanding in a signed agreement. The bar-gaining unit is:All production and maintenance employeesengaged in the manufacturing, processingand fabrication of the products of theEmployer at its plant at Matthews, NorthCarolina; excluding foremen, model shopand general office employees, guards andwatchmen, and supervisors as defined in theAct.JET LINE PRODUCTS,INC.DECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Juge: This is aproceeding under Section 10(b) of the National LaborRelations Act, as amended (29 U.S.C. 151, et seq.),hereinafter referred to as the Act. Based on charges filed onMarch 20, 1975,1 a complaint was issued on May 21,presenting allegations that Jet Line Products, Inc., herein-after referred to as Respondent, committed unfair laborpractices within the meaning of Sections 8(a)(1) and (5)and 2(6) and (7) of the Act. Respondent filed an answerdenying that it committed the violations of the Act asalleged. Upon due notice, the case was heard before me atCharlotte, North Carolina, on August 19. Representativesof all parties entered appearances and had an opportunityto participate in the proceeding.Based on the entire record, including my observation ofthe witnesses, and after due consideration of briefs andarguments, I make the following:FINDINGS AND CONCLUSIONS1. JURISDICTIONRespondent, a wholly owned subsidiary of ThomasIndustries, Inc., is a North Carolina corporation withfacilities located at Matthews, North Carolina, where it isengaged in the manufacture of electrical products. Duringthe year preceding issuance of the complaint, a representa-tive period, Respondent, in the course and conduct of itsbusiness operations, sold and distributed products valuedin excess of $50,000 which it shipped directly to pointslocated outside the State of North Carolina.Respondent admits and I find that it is now, and hasbeen at all times material herein, an employer within themeaning of Section 2(2) of the Act, engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONThe Charging Party, International Brotherhood ofElectrical Workers, Local Union 379, AFL-CIO, hereinaf-ter referred to as the Union, is now and has been during alltimes material herein a labor organization within themeaning of Section 2(5) of the Act.All dates are in 1975 unless otherwise specified.324 JET LINE PRODUCTS, INC.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueWhether Respondent's refusal to negotiate a newcontract was a violation of Section 8(aX5) and (1) of theAct: (a) whether the Union gave Respondent effectivetimely notice of its desire to reopen their automaticallyrenewable collective-bargaining agreement for renegotia-tion; (b) if not, whether Respondent waived any defect ineither the timeliness or the form of the reopening notice.B. BackgroundThere is a history of bargaining for several successivecontracts, the most recent of which was for the period fromFebruary 1, 1973, to January 31, 1975, covering employeesin the agreed-upon unit which I find is appropriate.2Sections of the agreement pertinent to a resolution of theissues herein are:Article ISection 1.This Agreement shall take effect February 1, 1973,and shall remain in effect until January 31, 1975, andshall continue in effect thereafter from year to year,unless notice of desire to change or terminate is givenby either party to the other at least sixty (60) days priorto the expiration date. Such notice shall specify thenature of the changes proposed or the fact that atermination is proposed.Section 2.This Agreement shall be subject to amendment atany time by mutual consent of the parties, but any suchamendment shall be reduced to writing, shall include astatement of its effective date, and shall be signed byduly authorized representatives of the Company andthe Union.C. The Facts Surrounding the Alleged ViolationsUnder their contract the last day on which receipt of anotice of termination would be timely was December 2,1974. Union Business Manager Eugene Ruff testified thatduring Thanksgiving week, on November 25, 26, or 27,1974, he telephoned Robert MacFetrich, general managerof Respondent's Matthews plant, about the contract. Headvised MacFetrich that the Union had not been able todraft a set of proposed changes for the contract. Ruff asked2 The complaint alleges and Respondent admits that the following unit,which is substantially identical to the contract unit, is appropriate forpurposes of collective bargaining within the meaning of Sec. 9(b) of the Act:All production and maintenance employees, engaged in the manufac-turing, processing, and fabrication of the products of the employer at itsplant at Matthews, North Carolina, excluding foremen, model shopand general office employees, guards and watchmen, and supervisors asdefined in the Act.3 Ruff testified that he asserted he had an oral extension fromMacFetrich, and Grady insisted that MacFetrich had no authority to giveMacFetrich if the Company would accept the Union'sproposed contract changes if they were submitted later.MacFetrich replied "I don't guess I have any choice ...."Ruff responded, "But you do have a choice .... If thereis going to be any problem over this, I can just sit downand draw up a set of proposed changes that would in effectopen every area of the agreement that I feel like theemployees might wish to have changes in, and I can hand-deliver them to you and have them there [some 20 milesdistant] on time." MacFetrich assured Ruff this would notbe necessary; he added, however, that probably thecontract would have to be extended "by those number ofdays that [the] proposal were submitted late." Ruffthanked MacFetrich and ended the conversation.MacFetrich denied he had any conversation with Ruffduring Thanksgiving week, or indeed at any time duringthe period October through December 2, 1974. Accordingto MacFetrich he received a telephone call from Ruff"after the first of the year," but probably 3 or 4 days beforehe received the letter dated January 14, 1975, and that inthis call Ruff mentioned he was late in forwarding hisproposed contract changes. He could not recall that Ruffhad requested an extension of time but merely stated thatMacFetrich would see the proposed changes shortly and hereplied "O.K." Ruff could not recall this alleged conversa-tion which has been generally referred to as the January 10conversation.By the letter to MacFetrich, dated January 14, Ruffrequested a meeting at the earliest possible date for thepurpose of negotiating a contract, and attached theproposed contract changes. By letter dated January 16,MacFetrich acknowledged Ruff's letter and indicated thathe would contact Ruff in the near future concerning ameeting date "for the purpose of negotiating the contract."On January 21, the Union sent the Form F-7 notice to theFederal Mediation and Conciliation Service. Thereafter, inlate January, MacFetrich called Ruff and a meeting datewas set for February 3. According to Ruff, he inquiredwhether he should bring the entire employee negotiatingcommittee and MacFetrich replied that this meeting wouldbe "just to more or less lay the ground-work," and wouldinclude only Ruff, MacFetrich, and Gilbert Grady,director of employee relations for Thomas Industries.According to MacFetrich, he stated the Company had aproposed plan it would like to outline for Ruff. At theFebruary 3 meeting Grady informed Ruff that theCompany regarded the Union's proposed changes asuntimely submitted, and that the Company was notrequired to negotiate.3The parties did not thereafter recedefrom their respective positions.4such an extension. Grady testified that Ruff asserted he had calledMacFetrich before he submitted the proposals and told MacFetrich he waslate and MacFetrich had said he would accept them. Grady told Ruff thatMacFetrich had no authority to accept late notification. According toGrady, reference was to a telephone call by Ruff to MacFetrich 3 or 4 daysbefore January 14, rather than any alleged pre-Thanksgiving conversation.4 The Company offered a 2-year contract with a wage-bonus plan on atake-it-or-leave-it basis as a so-called face-saving device for Ruff for havingfailed to give timely notice of termination, which Ruff rejected, and theCompany refused to meet for contract discussions on any other basis. Afterthe charge was filed the Company offered to negotiate on its proposals only(Continued)325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. AnalysisThe credibility issue here with respect to the asserted lateNovember 1974 telephone conversation between Ruff andMacFetrich is a difficult one, for my observation of the twomen in this respect, while on the witness stand as well as inthe hearing room and during the testimony of the other,would not alone break the balance of their diametricallyopposite testimony on specific details. Both impressed meas men of integrity. They had dealt with each otheramicably for over 5 years. The evidence reveals they hadestablished between them a spirit of cooperation andmutual respect. Each revealed an immediate grasp of theimpact of crucial questions. Nor are they men of insensitiv-ity for such points of conflict in testimony the demeanordisplayed respectively was an emotional reaction apparentin countenance and mannerism suggestive of embarrass-ment. Yet neither gave any indication which would leadthis observer to conclude that he was not being truthful tothe best of his recollection of events. The resolution of theissue of fact presented by their testimony is, therefore,based primarily on the following considerations.I am convinced that the pre-Thanksgiving 1974 conver-sation between Ruff and MacFetrich did take place andthat Ruff has carefully and accurately presented thecontent of that conversation. I am impressed by the factthat Ruff, although clearly sophisticated in matters involv-ing labor relations, made no attempt to interpolate whatwas stated or to put in MacFetrich's mouth clear andspecific statements that would benefit his own case. Also, itis noted that MacFetrich stated on the witness stand thathis uncertainty in various respects stemmed from the factthat at the time, and at least through the date of hisJanuary 16 letter, he did not have a clear comprehension ofthe situation, meaning, as I take it, the impact on theirrespective legal rights and obligations.The fact that Ruff could not recall the assertedconversation with MacFetrich around January 10, andMacFetrich did, is not regarded as detracting from theconclusion that the November 1974 conversation did takeplace. All Ruff did in that conversation, in effect, was totell MacFetrich he was late and that MacFetrich would seethe Union's proposals in a few days. And, indeed, he waslate, in the sense that the situation would appear to havewarranted more diligence in presenting the belated propos-als. These two men had many conversations on matters notrelated to bargaining, including a then current effort byRuff to make available, for the benefit of Respondent'sbusiness, prospective customers with whom Ruff hadcontacts by reason of his position in the Union. Theif the Union would withdraw the charges herein. Ruff took the position hewould rather live with the renewed contract for a year than acceptRespondent's conditions for bargaining on its proposals.5 I do not view the conversation related by them, between MacFetrichand Grady during December 1974, and their exchange of speculation as towhy they had not yet received a communication from the Union, as in anyway negating the occurrence of the pre-Thanksgiving telephone conversa-tion between Ruff and MacFetnch. Indeed, it is as logical to view it asconfirmation of such a telephone conversation. Thus, Ruff having indicatedthat the reason his written contract proposals were not then available wasbecause he had not been able to have a sufficient number of employees ofRespondent at a union meeting to ascertain their desires and formulatethese into demands, and with the weeks passing without a followthrough byRuff with such written demands, it would seem unusual if such circumstanc-evidence establishes that minor messages involving theirown labor relations were, on this and at least one otheroccasion, insinuated into conversations on such othermatters. In these circumstances, Ruffs comments onJanuary 10 would appear to be more in the nature of areminder to MacFetrich of their conversation with respectto presenting anticipated union proposals later and of hisimminent followthrough on it. This being something forwhich no notice was required, Ruff might well place solittle significance on his comment that he would retain norecall of it. Of course, by this time, MacFetrich had hadseveral conversations with Grady5and was beginning toattain some "grasp" of the situation, thus becoming morelikely to remember Ruffs comment. In my view theJanuary 10 conversation is further confirmation that thepre-Thanksgiving conversation did take place. I also viewthe mailing by Ruff of the required notice to Federalmediation on January 21 as consistent with MacFetrich'sstatement that the contract would probably have to beextended for as many days as the proposals were late.Finally, if there had been no pre-Thanksgiving 1974conversation, and if Grady had no knowledge thereof, itwould seem that,. with his labor relations sophistication,Grady would have immediately taken the clearcut stand onDecember 2, 1974, and thereafter, that the contract hadrenewed under its terms. Instead, he engaged in variousinquiries of MacFetrich concerning the situation duringDecember 1974, then waited until an evaluation of theUnion's proposals could be made before taking theposition that the Union had failed to take timely actionunder the contract, admittedly basing this decision on anevaluation of the cost of the Union's proposals. Thus, in allthe circumstances, I conclude that Ruffs recall of the pre-Thanksgiving conversation is accurate.It is Respondent's position that there was no appropriatenotice given to forestall automatic renewal of theircollective-bargaining agreement and that the 8(d) limita-tions6on the duty to bargain during the contract's renewedterm were applicable, so that Respondent was not requiredto bargain with the Union on its untimely contractproposals. In support of this position, Respondent assertsthat although the contract does not specify that notice begiven in writing, such formality is imposed by the statute,in the language of Section 8(d); in particular the provisothereto and subsection (I) which states in pertinent part:(d) ...Provided, That where there is in effect acollective-bargaining contract covering employees ...the duty to bargain collectively shall also mean that noparty to such contract shall terminate or modify suches did not give nse to some wonderment and speculative discussion on thepart of Respondent's officials. On the other hand, without the context of hiscomment by Ruffin a conversation predating the alleged automatic renewalof their contract on December 2, there would appear to be no occasion forMacFetrich and Grady, as they have testified, to engage in their speculationas to whether the employees might be dissatisfied with their representativeor to relate this to the lack of a communication from the Union during themonth of December.6 Sec. 8(d) of the Act provides that the duty to bargain "so imposed shallnot be construed as requiring either party to discuss or agree to anymodification of the terms and conditions contained in a contract for a fixedperiod, if such modification is to become effective before such terms andconditions can be reopened under the provisions of the contract."326 JET LINE PRODUCTS, INC.contract, unless the party desiring such termination ormodification -(I) serves a written notice upon the other party to thecontract of the proposed termination or modificationsixty days prior to the expiration date thereof ....Respondent contends that there has been no clear andunequivocal waiver of its statutory right to a timely writtennotice, and that any departure from contract provisions bymutual consent was required by the contract to be reducedto writing and executed.The General Counsel has taken the position that Section8(d)(1) of the Act and article i, section 2, of the contractare not relevant here, the former because the Union did notfail to file the appropriate notices comporting with theiragreed-upon extension, and the latter on the ground thatthe contract section referred to applied only to contractamendments rather than contract termination or extension.It is well established that when a collective-bargainingagreement has been renewed by operation of its automaticrenewal provision, the 8(d) limitations on the duty tobargain during a contract term are applicable.7Negotia-tions for changes in existing contract provisions after acontract has renewed its term are deemed purely volun-tary.8 Thus, in the Mason Builders case9relied on byRespondent, the company's own petition for a Boardelection did not excuse the union's failure to give theproper notice under their contract renewal provision orcreate a duty, under the union's resulting certified status, tobargain for a new contract to replace their automaticallyrenewed agreement.Clearly Section 8(d) contemplates a written notificationfor contract termination or modification. However, theBoard has stated: 10Section 8(d) exists for the benefit of the contractingparties; there is nothing to prevent them from mutuallyagreeing to reopen the contract in whole or in part topermit the start of negotiations for a new contract priorto permissible contract date. If they do agree to an earlyreopening, they are subject to the same standards ofgood-faith bargaining as if the contract expresslyprovided for such opening.... Having voluntarilyagreed to early modification of the contract for thesepurposes, Respondent was obligated to conform withthe good-faith bargaining requirements of Section 8(d).It would seem that if the parties may agree to depart fromthe time factor of Section 8(d) they may also agree to achange in the method of giving notice and if they mayI See, e.g., C & S Industries, Inc., 158 N LRB 454 ( 1966); PPG Industries,Inc., 172 NLRB 450(1968).s See, e.g.. Mallinckrodt Chemical Works, 114 NLRB 187 (1955);Michigan Gear & Engineering Company, 114 NLRB 208 (1955).9 Mason City Builders Supply Co., 193 NLRB 177 (1971).1' General Electric Company, 173 NLRB 253, 256-257 (1968) modified inthis respect by General Electric Company v. N.LR.B., 412 F.2d 512 (C.A. 2,1969), to the extent that conditions may lawfully be imposed on bargainingoutside the 8(d) period. See Ship Shape Maintenance Co., Inc., 187 NLRB289, 291 (1970), where commencement of negotiations 75 days before theexpiration date was found to be a waiver for the contractual requirement fora 60-day written notice. Also see the following language in B. C. Studios,Inc., 217 NLRB 307. 312 (1975).agree to an early contract opening they may also agree to alate opening.While the contract herein fails to specify that notice,whether for changes or termination, be given to the otherparty in writing it does require that the notice also "specifythe nature of the changes proposed or the fact thattermination is proposed." This could be interpreted asindicating that a written document was contemplated.Such an interpretation would comport with the pastpractice of the parties and with the late Novemberconversation between Ruff and MacFetrich. Moreover,there is really no contention here that an oral notice whicheffectively forestalled renewal was given under the con-tract. I conclude therefrom that the contract noticerequirement was not inconsistent with the written notifica-tion for modification or termination contemplated bySection 8(d), and was not an agreement to depart from thestatutory requirement.Because the parties may, as indicated in the foregoingopinions," depart from both the statutory and contractrequirements and thereby subject themselves to the samebargaining obligations as would obtain had they followedthose procedures, the precise nature of whatever under-standing was reached by Ruff and MacFetrich in the pre-Thanksgiving conversation becomes crucial to an evalu-ation of their respective rights and duties in the bargainingarena. 12There is no contention that oral notification forestallingcontract renewal was given and accepted in the Novemberconversation. Two possible conclusions as to the nature ofthat understanding are suggested. One is that Respondentagreed in advance to accept a late contract modificationnotice. The other is that there was an agreement to extendthe contract for a period of 60 days beyond an indefinitedate in the future on which the Union would havepresented its specific contract modification proposals. Ifind neither to be the case.Accepting Ruff's version, and looking to precisely whatwas said, it becomes clear that Ruff asked MacFetrichwhether the Company would accept the Union's proposedcontract changes if they were submitted later. It is alsoclear that he was referring to the contract requirement thatthe nature of the contract changes desired be specified, forhe made his request in the context of detailing the reasonswhy he had not yet been able to and could not immediatelydraw up the Union's demands. Since he was asking for adeparture from a specific contract provision, the under-standing reached must be evaluated in terms of therequirements of that provision.Settled law establishes that whatever the termination date of a newagreement or whatever the notice requirements, parties may mutuallyagree at any time to reopen a contract permit the start of negotiationsfor a new agreement. And once such action is taken, the parties "aresubject to the same standards of good faith bargaining as if the contractexpressly provided for such opening." General Electric Company, 173NLRB 253, 256 (1968), affd. with modification 412 F.2d 512 (C.A. 2,1969)." See fn. 10, supra.12 "Termination" and "modification" are words with somewhat differentmeanings in a bargaining context from that which they hold in othercommercial contexts. South Texas Chapter, Associated General Contractors,190 NLRB 383, 385 (1971). Accordingly, many of the other cases cited inRespondent's brief are not necessarily dispositive of the issues herein.327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the same contract section covered the require-ments for both "notice of a desire to change or terminate"and specification of "the nature of the changes proposed,"with simultaneous deadlines, I view these as clearlyseparable actions. It is significant that no reference wasmade by Ruff to an extension of time in which to givenotice of the Union's desire to change their contract andMacFetrich's reply must be viewed as responding only tothe request advanced. In that conversation, Ruff gave noindication that he would not be giving the timely noticeunder the contract to forestall its automatic renewal. Nordid he give a reason which might prevent his doing so.Indeed, there was still time left for him to dispatch such anotice. Instead, he reported only his difficulty in obtainingemployee sentiment in order to draw up the specificcontract demands, which were also required at that time bythe contract, and emphasized that absent MacFetrich'sgranting of the requested period of grace he could complywith this requirement by specifying that changes weredesired in every contract section he thought employeesmight want changed. I conclude that MacFetrich agreedonly that the Company would accept the Union's specificproposals at a date later than that required, rather thanhave to unnecessarily review many other contract provi-sions either before or when they reached the bargainingtable; but did not thereby agree that the Company wouldaccept a late notice of a desire for contract modification asforestalling renewal of their contract in accordance with itsterms.Nor can I view MacFetrich's comment that the currentcontract would probably have to be extended for a periodof 60 days beyond the date on which the specific proposedchanges were received as an agreement to extend thecontract term and notice period to an indefinite date. Hiswas merely an observation of the possible effect ofreceiving late contract proposals upon the ability of theparties to complete their negotiations in the normal 60-daytimespan at the end of the contract term. Any otherinterpretation would be in the nature of an amendment tothe contract duration clause which, under article I, section2, of the contract, could be accomplished only if suchamendment were duly written and executed by the parties.Further, I do not find in Respondent's letter ofacknowledgement, the telephone exchanges, the explorato-ry meetings, or Respondent's contract proposals, allsubsequent to receipt of the Union's written proposals,l3any indication that Respondent, by such exchanges,waived its legal position that the contract had renewed forlack of a timely notice.4Clearly, by mutual agreement, theparties may at any time amend their collective-bargainingcontract without regard to specific times identified for such13 Because those communications are regarded as exploratory in nature,the record evidence relating thereto is not set forth in detail herein.14 See Champaign County Contractors Association, 210 NLRB 467, 470(1974). There it was held that where the contract itself required writtennotice, such notice to preclude automatic renewal of the contract was notwaived by talks which were clearly preliminary in nature.action by their agreement. If this bargaining freedom is tohave meaning the parties must be privileged to exploresuch a possibility without sacrificing their respective legalrights under the Act.Nor do I find merit in the General Counsel's contentionthat by MacFetrich's representations on which the Unionrelied, Respondent misled the Union into believing that alate notice would be or had been accepted and thatRespondent is therefore equitably estopped from raisingthe untimeliness of the notice as a defense to to the refusal-to-bargain charge.'5The pre-Thanksgiving conversation,relating as it did to specific contract requirements, must beevaluated strictly on the basis of wherein there was ameeting of the minds constituting an agreement to departfrom those requirements rather than what may have beenin the mind of one participant but not specificallyconveyed to or negated by the other.On the facts I have found that no agreement to extendthe notice period was reached or even discussed; it couldbe implied only by the fortuitous circumstances that thenotice requirement was established by the same contractprovision that prescribed submission of specific contractproposals. Since the detailed proposals were singled out asthe subject of discussion, there is no warrant for concludingthat the parties were discussing any other specific require-ment of that section of the contract. Further, what Ruffmay have been led to believe during the postrenewal periodis irrelevant to his previous failure to give notice before therenewal date of the contract. In failing to so act he couldnot have relied on such later conduct to his detriment. Atmost, such postrenewal actions of Respondent may beconsidered to the extent that they might shed light on themeaning of any ambiguous statements made by MacFet-rich to Ruff in the pre-Thanksgiving conversation. I havenot found it necessary to so consider them.As I have found, in agreement with Respondent, that theUnion failed to give a timely notice and that the contractautomatically renewed pursuant to its terms for a succeed-ing I-year period, I shall recommend that the charge hereinbe dismissed in its entirety.CONCLUSIONS OF LAWI. The contract between the Company and the Unionautomatically renewed for I year when the Union failed togive a timely notice for modification.2. The Company has not committed the unfair laborpractices alleged in the complaint.[Recommended Order for dismissal omitted from publi-cation.]15 Morrison Railway Supply Corporation, 191 NLRB 487, 490 (1971), isdistinguishable on its facts from the situation herein. There the employer ledemployees to believe that their concerted demand for the day off wasgranted, then discharged them for leaving, asserting that their departure didnot qualify as concerted activity because they did not consciously go onstrike.328